DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS Wang et al. (Parallel scanline algorithm for rapid rasterization of vector geographic data, 2013) in view of Merrill (US 20160179574 A1).
	Regarding Claim 1, Wang teaches a method for rasterizing and compositing vector graphics in parallel on a data-parallel computing device (Wang Abst: A parallel scanline algorithm is proposed for rapid rasterization), the method comprising:
loading, by one or more parallel processors, vector data of the vector graphics into local memory accessible by the one or more parallel processors (Wang pp32, col2: a new parallel scanline algorithm for rapid rasterization of vector polygon data is proposed. Its main procedures include: (1) Executing particle-sized partitions on vector polygon data, according to the number of processors and the spatial location of the vector polygon data, so as to adapt to different-sized grid blocks; pp36, col1: Step1:The master processor opens the vector file and determines the extent of the vector data), 
Wang does not but Merrill teaches wherein the vector data includes one or more paths comprised of one or more path segments of the vector graphics (Merrill [0006] A method, computer readable medium, and system are disclosed for processing a segmented data set. The method includes the steps of receiving a data structure storing a plurality of values segmented into a plurality of sequences; assigning a plurality of processing elements to process the plurality of values; [0059] Graphics data may be defined as a set of primitives such as points, lines, triangles, quads, triangle strips, and the like. Typically, a primitive includes data that specifies a number of vertices for the primitive (e.g., in a model-space coordinate system) as well as attributes associated with each vertex of the primitive);
Wang in view of Merrill further teaches
rasterizing, by the one or more parallel processors, the one or more path segments into respective rasters (Wang pp34, col1: processor boundaries. (a) Vector Polygon A and B operated in parallel by Processors 0 and 1 (the blue and red boundaries named as cross-processor boundaries), (b) Scanline operation performed to two polygons in Processor 0 and 1, simultaneously,);
assigning, by the one or more parallel processors, each of the rasters into groups based on pixel coordinates of the respective rasters (Wang pp34, col1: (c) The corresponding rasterization results (gray and pink area) to Polygon A and B (green area not involved in rasterization based on pixel center-based scanline algorithm)), wherein each group has an associated key and the rasters within each group represent a portion of the same vector graphic (Merrill [0085] As shown in FIG. 7B, the third array 730 stores the offset into the first array 710 and the second array 720 for the first entry in each row of the matrix 700. For example, the Row_offsets[3] is equal to 4 and indicates that the first non-zero entry in the fourth row of matrix 700 is stored in Values[4] with an associated column index in Column_idx[4]. Again, the third array 730 also may be used to indicate whether a row includes at least one non-zero entry by checking whether Row_offsets[i] is equal to Row_offsets[i+1]. For example, Row_offsets[1] is equal to Row_offsets[2], which indicates that the second row of the matrix 700 does not include any non-zero values);
placing, by the one or more parallel processors, the rasters onto subpixels according to their respective pixel coordinates (Merrill [0070] the geometry shading stage 640 may subdivide each geometric primitive into a finer mesh of two or more geometric primitives for processing by the rest of the graphics processing pipeline 600; [0074] The raster operations stage 680 may perform various operations on the pixel data such as performing alpha tests, stencil tests, and blending the pixel data with other pixel data corresponding to other fragments associated with the pixel); and
rendering, by the one or more parallel processors, the rasters onto a display (Wang pp33, col1: decide the best screen-blocking process and to render the sub-partitions using a multi-core processor; pp38: Fig. 7. (a) vector polygons, (b) rasterization results of (a)). 
Merrill discloses a technology relates to graphics processors, and in particular to the operation of graphics processors that include one or more programmable processing stages, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Wang to incorporate the teachings of Merrill, and apply the rasteriser operates to identify pairs of fragments for a primitive being rendered, as taught by Wei into the parallel scanline algorithm for rapid rasterization.
Doing so would reduce the computational complexity of each of the segments assigned to each processor for the parallelized pipeline for vector graphics and image processing.

Regarding Claim 2, Wang in view of Merrill teaches the method of claim 1, and further teaches wherein loading the vector data occurs in response to the one or more parallel processors receiving one or more pull commands which identify a location of the vector data in a host memory (Merrill [0059] The PPU 200 is configured to receive commands that specify shader programs for processing graphics data. Graphics data may be defined as a set of primitives such as points, lines, triangles, quads, triangle strips, and the like. Typically, a primitive includes data that specifies a number of vertices for the primitive (e.g., in a model-space coordinate system) as well as attributes associated with each vertex of the primitive. The PPU 200 can be configured to process the graphics primitives to generate a frame buffer (i.e., pixel data for each of the pixels of the display)). Same motivation of Claim 1 applies here.

Regarding Claim 3, Wang in view of Merrill teaches the method of claim 1, and further teaches wherein loading the vector data further includes simultaneously building a path data structure for each of the one or more paths in the vector data (Merrill [0006] receiving a data structure storing a plurality of values segmented into a plurality of sequences; assigning a plurality of processing elements to process the plurality of values; and processing the plurality of values by the plurality of processing elements according to a merge-based algorithm; [0025] At step 104, a plurality of processing elements is assigned to process the plurality of values in the data structure). Same motivation of Claim 1 applies here.

Regarding Claim 4, Wang in view of Merrill teaches the method of claim 3, and further teaches wherein each path data structure includes a respective path head as a root node to linked list data structures comprising blocks, each respective path head containing descriptive information about a total path calculated during the one or more pull commands (Merrill [0020] a system may comprise a plurality of nodes, each node including at least one processor. Each node may include a parallel processing unit having a number of cores. Each core may conduct one or more threads of execution. Each thread may be assigned a portion of the data set to process. The processed portions may then be combined to produce a result; [0027] the merging step is implemented by calculating which values and/or descriptors are assigned to each processing element based on the totality of the values and descriptors). Same motivation of Claim 1 applies here.

Regarding Claim 5, Wang in view of Merrill teaches the method of claim 4, and further teaches wherein, for each path head, the descriptive information about the total path includes one or more of (i) a total number of blocks which were required for a path, -2-US Application No. 16/613,169Docket No. Google 3.3-2080 [7555] (ii) how many lines and curves are in the path, (iii) the total path's 2D bounds, and (iv) a head node indicating a location of a first path node in the linked list data structure (Wang pp36, col1: Step4:The master processor sends a message to slave processors by point-to-point communication. The message includes the start row, the rows of raster partition, and the end row. All slave processors(n−1) are called to read the n−1 raster blocks in parallel synchronously).

Regarding Claim 6, Wang in view of Merrill teaches the method of claim 4, and further teaches wherein each path head is associated with one or more path nodes (Wang pp36, col1: Step3: The master processor perform data partition and creates Block 0, 1, …, n−1 by dividing the raster dataset).

Regarding Claim 7, Wang in view of Merrill teaches the method of claim 6, and further teaches wherein each path node includes a segment count block which stores a total number of segments within the respective path node and a next node block which stores a location of the next path node in the linked list (Wang pp36, col1: Step7: Processor 1 performs the parallel scanline operation. The detailed process is presentedin Fig. 5 using pseudocode. Step8:The slave processors write the n−1 raster blocks(n−1); Calculate the total number of polygons p count and the vertex number of each polygon vcount of within Block 1).

Regarding Claim 8, Wang in view of Merrill teaches the method of claim 4, and further teaches wherein each path node includes path segment blocks storing indices which point to blocks of data associated with the one or more path segments (Merrill [0084] a first array 710 (Values[ ]) that stores the non-zero values of the matrix 700 in row major order; a second array 720 (Column_idx[ ]) that stores the column indices for each of the non-zero values of the matrix 700; and a third array 730 (Row_offsets[ ]) that stores a descriptor for each row of the matrix 700). Same motivation of Claim 1 applies here.

Regarding Claim 9, Wang in view of Merrill teaches the method of claim 4, and further teaches wherein the path segment blocks include a type block which defines geometry of the path segments which make up the path represented by the path node, wherein the geometry comprises one or more curves or line segments (Merrill [0059] Graphics data may be defined as a set of primitives such as points, lines, triangles, quads, triangle strips, and the like). Same motivation of Claim 1 applies here.

Regarding Claim 10, Wang in view of Merrill teaches the method of claim 1, and further teaches wherein the rasterizing includes converting path segments into tile trace subpixels (TTSs), and packing the TTSs into tile trace subpixel blocks (TTSBs) (Merrill [0072] The rasterization stage 660 converts the 3D geometric primitives into 2D fragments. The rasterization stage 660 may be configured to utilize the vertices of the geometric primitives to setup a set of plane equations from which various attributes can be interpolated. The rasterization stage 660 may also compute a coverage mask for a plurality of pixels that indicates whether one or more sample locations for the pixel intercept the geometric primitive; [0041] The pipeline manager 310 may also be configured to route packets received from the work distribution unit 225 to the appropriate logical units within the GPC 250. For example, some packets may be routed to fixed function hardware units in the PROP 315 and/or raster engine 325 while other packets may be routed to the TPCs 320 for processing by the primitive engine 335 or the SM 340). Same motivation of Claim 1 applies here.

Regarding Claim 11, Wang in view of Merrill teaches a non-transitory computer readable medium storing instructions, which when executed by one or more parallel processors, cause the one or more parallel processors to perform the steps (Wang Abst: A parallel scanline algorithm is proposed for rapid rasterization) of:
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 12-19, Wang in view of Merrill teaches the non-transitory medium of claim 11. The metes and bounds of the medium substantially correspond to the method claim as set forth in Claims 2- 9 thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 20, Wang in view of Merrill teaches a system for rasterizing and compositing vector graphics in parallel (Wang Abst: A parallel scanline algorithm is proposed for rapid rasterization) comprising:
one or more data-parallel computing devices; and memory storing instructions, the instructions executable by the one or more data-parallel computing devices (Wang pp36, col2: The computer used for this program is an IBM System x3500-M3X, which is equipped with eight CPUs (Intel Xeon Quad Core E5620 with a 2.4GHz speed,12MB cache, quad-core processors), two 4GB memory chips (DDR31333MHzLPRDIMM); four hard drives of 500GB each).
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the method claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611